Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Under 37 CFR 1.312
The amendment filed on November 12, 2021 under 37 CFR 1.312 has been entered.
This is in response to the amendment filed under 37 CFR 1.312 dated November 12, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Allowable Subject Matter
The indicated allowability of claims 1-13 and 21-25 is withdrawn in view of the newly discovered reference(s) to Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).  Rejections based on the newly cited reference(s) follow.
Prosecution on the merits of this application is reopened on claims 1-13 and 21-25 considered unpatentable for the reasons indicated below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-4 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
Regarding claim 1, Amar teaches a method of forming a hydrocarbon product and ammonia, comprising:
• introducing C2H6 (= C2H6) to a positive electrode (= anode) of an electrochemical cell (= a solid-state proton conductor cell) comprising the positive electrode, a negative electrode (= cathode), and a proton-conducting membrane between the positive electrode and the negative electrode, the proton-conducting membrane comprising an electrolyte material (= electrolyte);
	• introducing N2 (= N2) to the negative electrode of the electrochemical cell (=

    PNG
    media_image1.png
    282
    232
    media_image1.png
    Greyscale
) 

[page 1854, right column, lines 7-27; and page 1855, Fig. 6(b)]; and 
• applying a potential difference (= an applied potential) [page 1854, right column, lines 15-16] between the positive electrode and the negative electrode of the electrochemical cell to effectuate non-oxidative deprotonation of the C2H6 at one or more temperatures to produce C2H4 (= C2H6 → C2H4 + H2) [page 1854, equation (3.8)] and H+ at the positive electrode (= 

    PNG
    media_image2.png
    186
    148
    media_image2.png
    Greyscale
), and to produce NH3 at the negative electrode (= 
    PNG
    media_image3.png
    216
    108
    media_image3.png
    Greyscale
) [page 1855, Fig. 6(b)].
The method of Amar differs from the instant invention because Amar does not disclose the following:
a.	Wherein the electrolyte material has an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 600°C.
Amar teaches the dehydrogenation of ethane (= C2H6 → C2H4  + H2) [page 1854, equation (3.8)] in a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].

The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

Kjolseth teaches the dehydrogenation of ethane (page 3, [0063]) in a membrane reactor (page 10, [0277]; and Fig. 7).
The hydrogen transport membrane must be of a material that can selectively transport hydrogen in ionic form as protons. It is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2. The membrane material should not promote carbon deposits in the reactor, which typically means that the material should have very low tendency towards carbon uptake, should be of a basic nature and also should have a surface that does not catalytically promote activation of alkanes, in particular methane (page 4, [0080]).

One group of materials that can meet these requirement is some mixed metal oxides, and it is preferred if the membrane material used in the hydrogen transport membrane comprises a mixed metal oxide. Ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm. The proton conductivity of the membrane of the invention is preferably at least 1.5x10-3 S/cm, especially at least 5x10-3 S/cm. Further, ideally the membrane of the invention should an oxygen transport number of 0.001 to 0.5, such as 0.01 to 0.2, preferably between 0.05 and 0.1 (page 4, [0081]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte material described by Amar with wherein the electrolyte material has an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 600°C because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Kjolseth teaches hydrogen transport membranes of mixed metal oxides having a proton 

conductivity of at least 1x10-3 S/cm selectively transport hydrogen in ionic form as protons.
Thus, using a hydrogen transport membrane of the mixed metal oxides disclosed by Kjolseth as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	b.	Wherein the non-oxidative deprontonation of the C2H6 is at the one or more temperatures.
	Amar teaches that the rate of ammonia was up to 6.95x10-9 mol s-1 cm-2 at 650 oC with an applied potential of 1 V (page 1854, right column, lines 14-16). 
	Kjolseth teaches that:
The hydrogen transport membrane must be of a material that can selectively transport hydrogen in ionic form as protons. It is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2. The membrane material should not promote carbon deposits in the reactor, which typically means that the material should have very low tendency towards carbon uptake, should be of a basic nature and also should have a surface that does not catalytically promote 

activation of alkanes, in particular methane (page 4, [0080]).

One group of materials that can meet these requirement is some mixed metal oxides, and it is preferred if the membrane material used in the hydrogen transport membrane comprises a mixed metal oxide. Ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm. The proton conductivity of the membrane of the invention is preferably at least 1.5x10-3 S/cm, especially at least 5x10-3 S/cm. Further, ideally the membrane of the invention should an oxygen transport number of 0.001 to 0.5, such as 0.01 to 0.2, preferably between 0.05 and 0.1 (page 4, [0081]).

The process within the reactor is normally operated at high temperatures of 300o C. to 1000o C., preferably 400o C. to 800o C. The pressure within the reactor may range from 0.5 to 50 bar, preferably 5 bar to 25 bar (page 8, [0238]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-oxidative deprontonation of the C2H6 described by Amar with wherein the non-oxidative deprontonation of the C2H6 is at the one or more temperatures because although Amar teaches a temperature of 650 oC, that is with using an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, lines 7-27]. Kjolseth teaches using a hydrogen transport membrane comprising a mixed metal oxide having a proton conductivity of at least 1x10-3 S/cm (page 4, [0080]) at temperatures of 300o C and 1000oC (page 8, [0238]).
	Thus, when a hydrogen transport membrane comprising a mixed metal oxide having a proton conductivity of at least 1x10-3 S/cm is used in the process of Amar, the process within the reactor is operated at temperatures of 300o C and 1000oC will not only dehydrogenate the ethane but selectively transport hydrogen in ionic form as protons to the cathode for reaction with the nitrogen.
Furthermore, it has been held that changes in temperature, concentration or both, is 

not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 2, Kjolseth teaches selecting the proton-conducting membrane to comprise at least one perovskite material (= it is preferred if the ceramic material of the membrane adopts a perovskite crystal structure) [page 4, [0117]] having a H+ conductivity greater than or equal to about 10-2 S/cm (= ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm) [page 4, [0081]] at one or more temperatures within a range of from about 400°C to about 600°C. (= it is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C.) [page 4, [0080]]. 
	Regarding claim 3, Kjolseth teaches wherein selecting the proton-conducting membrane to comprise at least one perovskite material comprises selecting the at least one perovskite material to comprise one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3, yttrium-doped BaZrO3, Ba2(YSn)O5.5, and Ba3(CaNb2)O9 (= a membrane layer material 

comprising AZraCebAcccO3-y) [page 2, [0047] and [0050]-[0055]].
Regarding claim 4, the method of Amar differs from the instant invention because Amar does not disclose selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the C2H4 and the H+ from the C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the produced C2H4, the catalyst material comprising one or more of a Ni/perovskite cermet and a NiAu/perovskite cermet.
Amar teaches producing C2H4 (= C2H6 → C2H4 + H2) [page 1854, equation (3.8)]. Amar is silent as to the positive electrode (= anode) material.  
Kjolseth teaches a supporting electrode material comprising a Ni-composite of formula Ni-AZraCebAcccO3-y (page 2, [0046] and [0050] to [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode described by Amar by selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the C2H4 and the H+ from the C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the produced C2H4, the catalyst material comprising one or more of a Ni/perovskite cermet and a NiAu/perovskite cermet because a Ni-composite of formula Ni-AZraCebAcccO3-y is an electrode material which dehydrogenates ethane.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 21, Kjolseth teaches selecting the proton-conducting membrane to comprise one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), and a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb) [= a membrane layer material comprising AZraCebAcccO3-y] (page 2, [0047] and [0050]-[0055]).
	Regarding claim 22, Kjolseth teaches selecting the proton-conducting membrane to comprise a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) [= a membrane layer material comprising AZraCebAcccO3-y] (page 2, [0047] and [0050]-[0055]).

II.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Amar and Kjolseth are as applied above and incorporated herein.
	Regarding claim 5, the method of Amar differs from the instant invention because Amar does not disclose selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the 

another catalyst material comprising one or more of a Ru/perovskite cermet, an RuNi/perovskite cermet, an RuCe/perovskite cermet, and a RuNiCe/perovskite cermet.
	Amar teaches producing ammonia (N2 + 6H+ + 6e- → 2NH3) [page 1848, equation (3.3)]. Amar is silent as to the negative electrode material (= cathode (page 1855, Fig. 6(b))).
	Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double chamber reactor cell has been studied (page 43, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Amar by selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of a Ru/perovskite cermet, an RuNi/perovskite cermet, an RuCe/perovskite cermet, and a RuNiCe/perovskite cermet because using ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) as a cathode catalyst material electrochemically synthesizes ammonia.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

The selection of old parts to operate in new environments in order to achieve the same 
results was held to have been obvious. In re Ross 105 USPQ 237. 

III.	Claims 6, 10 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1).
	Amar and Kjolseth are as applied above and incorporated herein.
Regarding claim 6, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise at least one solid acid material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 200°C to about 400°C.
Amar teaches a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].
The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

	Eastman teaches that:

The electrolyte of the electro-hydrocarbon devices may comprise various ionic conductors. Preferably, the electrolyte is selected from the group of protonic conductors. For example, protonic conductors comprising polymeric materials and solid acids may be preferred for low temperature (e.g., about 80o C. to about 300o C.) operation of the electro-hydrocarbon device. Protonic conductors 

comprising ceramic mixed oxides such as cerates and zirconates may be preferred for high temperature (e.g., about 500o C. to about 900o C.) operation of the electro-hydrocarbon device. Preferably, the protonic conductor will have an ionic conductivity (σ) between about 0.01 S/cm to about 0.1 S/cm (page 8, [0179]).

	In regards to polymeric materials and solid acids, the following exemplary list of protonic conductors may be used as electrolytes in the electro-hydrocarbon devices described herein: (page 8, [0180]).

	solid acids consisting of CsHSO4, preferably for operation of the device at temperatures from about 150o C. to about 160o C. (page 8, [0182]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one solid acid material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 200°C to about 400°C because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Eastman teaches that protonic conductors comprising solid acids having ionic conductivities (σ) between about 0.01 S/cm to about 0.1 S/cm are used as electrolytes in electro-hydrocarbon devices.
Thus, using a protonic conductor of the solid acids disclosed by Eastman as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a 

“predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 10, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise at least one polybenzimidazole (PBI) material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 200°C.
Amar teaches a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].
The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

	Eastman teaches that:

The electrolyte of the electro-hydrocarbon devices may comprise various ionic conductors. Preferably, the electrolyte is selected from the group of protonic conductors. For example, protonic conductors comprising polymeric materials and solid acids may be preferred for low temperature (e.g., about 80o C. to about 300o C.) operation of the electro-hydrocarbon device. Protonic conductors comprising ceramic mixed oxides such as cerates and zirconates may be preferred for high temperature (e.g., about 500o C. to about 900o C.) operation of the electro-hydrocarbon device. 

Preferably, the protonic conductor will have an ionic conductivity (σ) between about 0.01 S/cm to about 0.1 S/cm (page 8, [0179]).

	In regards to polymeric materials and solid acids, the following exemplary list of protonic conductors may be used as electrolytes in the electro-hydrocarbon devices described herein: (page 8, [0180]).

	polybenzimidazole (PBI) electrolyte membranes, preferably for operation of the device at temperatures from about 120o C. to about 200o C. (page 8, [0184]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one polybenzimidazole (PBI) material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 200°C because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Eastman teaches that protonic conductors comprising polybenzimidazole (PBI) having ionic conductivities (σ) between about 0.01 S/cm to about 0.1 S/cm are used as electrolytes in electro-hydrocarbon devices.
Thus, using a protonic conductor of polybenzimidazole (PBI) disclosed by Eastman as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a 

“predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 23, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb).
Amar teaches a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].
The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

	Eastman teaches that:

The electrolyte of the electro-hydrocarbon devices may comprise various ionic conductors. Preferably, the electrolyte is selected from the group of protonic conductors. For example, protonic conductors comprising polymeric materials and solid acids may be preferred for low temperature (e.g., about 80o C. to about 300o C.) operation of the electro-hydrocarbon device. Protonic conductors comprising ceramic mixed oxides such as cerates and zirconates may be preferred for high temperature (e.g., about 500o C. to about 900o C.) operation of the electro-hydrocarbon device. Preferably, the protonic conductor will have an ionic conductivity (σ) between about 0.01 S/cm to about 0.1 S/cm (page 8, [0179]).

	In regards to polymeric materials and solid acids, the following exemplary list of 
protonic conductors may be used as electrolytes in the electro-hydrocarbon devices described 
herein: (page 8, [0180]).

	other proton conducting acceptor-doped perovskite alkaline earth cerates, zirconates, niobates, and titanates such as Sr(Ce0.9Y0.1)O3-α, Ba2YSnO5.5, Ba(Zr0.9Y0.1)O3-α, Ba3Ca1.17Nb1.83O9-α, Sr(Zr0.9Y0.1)O3-α, Ba(Ti0.95Sc0.05)O3-α, and Sr(Ti0.95Sc0.05)O3-α (page 9, [0199]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Amar by selecting the proton-conducting membrane to comprise a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb) because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Eastman teaches that protonic conductors comprising  proton conducting acceptor-doped perovskite alkaline earth niobates having ionic conductivities (σ) between about 0.01 S/cm to about 0.1 S/cm are used as electrolytes in electro-hydrocarbon devices.
Thus, using a protonic conductor of a proton conducting acceptor-doped perovskite alkaline earth niobate as disclosed by Eastman as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 

417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 24, Eastman teaches selecting the proton-conducting membrane to comprise Ba2(YSn)O5.5 (= Ba2YSnO5.5) [page 9, [0199]].
	Regarding claim 25, Eastman teaches selecting the proton-conducting membrane to comprise Ba3(CaNb2)O9 (= Ba3Ca1.17Nb1.83O9-α) [page 9, [0199]].

IV.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Goni-Urtiaga et al. (“Solid Acids as Electrolyte Materials for Proton Exchange Membrane (PEM) Electrolysis,” International Journal of Hydrogen Energy (2012 Feb 1), Vol. 37, No. 4, pp. 3358-3372).
	Amar, Kjolseth and Eastman are as applied above and incorporated herein.

Regarding claim 7, the method of Amar differs from the instant invention because Amar 
does not disclose selecting the proton-conducting membrane to comprise at least one solid acid material comprises selecting the at least one solid acid material to comprise CsH2PO4.
	Eastman teaches solid acids consisting of CsHSO4 (page 8, [0182]).
	Goni-Urtiaga teaches that solid acids, materials which present a chemistry between an acid and a salt, make potential candidates to use as proton conducting electrolytes. A stable material with good proton conductivity (>10-2 S cm-1) in the range of 150-300 oC is desirable (page 3358, abstract). The solid acids include CsHSO4 and CsH2PO4 (page 3366, Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one solid acid material comprises selecting the at least one solid acid material to comprise CsH2PO4 because CsH2PO4 is a solid acid used as an electrolyte material for proton exchange.
Thus, using a protonic conductor of CsH2PO4 disclosed by Goni-Urtiaga as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.

	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 
343 (CCPA 1958).
	Regarding claim 8, the method of Amar differs from the instant invention because Amar does not disclose selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the C2H4 and the H+ from the C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the C2H4, the catalyst material comprising one or more of Ni and Au.
Amar teaches producing C2H4 (= C2H6 → C2H4 + H2) [page 1854, equation (3.8)]. Amar is silent as to the positive electrode (= anode) material.  
Kjolseth teaches a supporting electrode material comprising a Ni-composite of formula Ni-AZraCebAcccO3-y (page 2, [0046] and [0050] to [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode described by Amar by selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the C2H4 and the H+ from the C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the C2H4, the catalyst material comprising one or more of Ni and Au because a Ni-composite of formula Ni-AZraCebAcccO3-y is an electrode material which dehydrogenates ethane.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Goni-Urtiaga et al. (“Solid Acids as Electrolyte Materials for Proton Exchange Membrane (PEM) Electrolysis,” International Journal of Hydrogen Energy (2012 Feb 1), Vol. 37, No. 4, pp. 3358-3372) as applied to claims 7 and 8 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Amar, Kjolseth, Eastman and Goni-Urtiaga are as applied above and incorporated herein.
	Regarding claim 9, the method of Amar differs from the instant invention because Amar does not disclose selecting the negative electrode to comprise another catalyst material 

formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy.
	Amar teaches producing ammonia (N2 + 6H+ + 6e- → 2NH3) [page 1848, equation (3.3)]. Amar is silent as to the negative electrode material (= cathode (page 1855, Fig. 6(b))).
	Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double chamber reactor cell has been studied (page 43, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Amar by selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy because using ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) as a cathode catalyst material electrochemically synthesizes ammonia.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
The selection of old parts to operate in new environments in order to achieve the same 

results was held to have been obvious. In re Ross 105 USPQ 237. 

VI.	Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Chen et al. (“Performance on PBI/H3PO4 Proton Conducting Membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (2010 Jan), Vol. 26, No. 1, pp. 132-137).
Amar, Kjolseth and Eastman are as applied above and incorporated herein.
	Regarding claim 11, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise at least one PBI material comprises selecting the at least one PBI material to comprise H3PO4-doped PBI.
	Eastman teaches polybenzimidazole (PBI) electrolyte membranes, preferably for operation of the device at temperatures from about 120o C. to about 200o C. (page 8, [0184]).
	Chen teaches a proton-conducting membrane of PBI/H3PO4. Chen teaches a fuel cell having the configuration of C3H6, (Pt/C anode)/PBI/H3PO4 membrane/(Pt/C cathode), O2 (page 132, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane 

described by Amar by selecting the proton-conducting membrane to comprise at least one PBI material comprises selecting the at least one PBI material to comprise H3PO4-doped PBI because PBI/H3PO4 is a polybenzimidazole (PBI) electrolyte membrane that is proton-conducting for where C3H6 is used as a fuel at the anode.
Thus, using a protonic conductor of PBI/H3PO4 disclosed by Chen as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 12, the method of Amar differs from the instant invention because Amar does not disclose selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the C2H4 and the H+ from the C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the C2H4, the catalyst material comprising one or more of Ni and Au.

Amar teaches producing C2H4 (= C2H6 → C2H4 + H2) [page 1854, equation (3.8)]. Amar is silent as to the positive electrode (= anode) material.  
Kjolseth teaches a supporting electrode material comprising a Ni-composite of formula Ni-AZraCebAcccO3-y (page 2, [0046] and [0050] to [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode described by Amar by selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the C2H4 and the H+ from the C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the C2H4, the catalyst material comprising one or more of Ni and Au because a Ni-composite of formula Ni-AZraCebAcccO3-y is an electrode material which dehydrogenates ethane.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VII.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. 
(“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US 

Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Chen et al. (“Performance on PBI/H3PO4 Proton Conducting Membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (2010 Jan), Vol. 26, No. 1, pp. 132-137) as applied to claims 11 and 12 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Amar, Kjolseth, Eastman and Chen are as applied above and incorporated herein.
	Regarding claim 13, the method of Amar differs from the instant invention because Amar does not disclose selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy.
Amar teaches producing ammonia (N2 + 6H+ + 6e- → 2NH3) [page 1848, equation (3.3)]. Amar is silent as to the negative electrode material (= cathode (page 1855, Fig. 6(b))).
	Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double chamber reactor cell has been studied (page 43, abstract).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the negative electrode described by Amar 
by selecting the negative electrode to comprise another catalyst material formulated to 

accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy because using ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) as a cathode catalyst material electrochemically synthesizes ammonia.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 26, 2021